              20-22614-rdd                Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                        Main Document
                                                                         Pg 1 of 34
            Fill in this information to identify the case:

 Debtor name          Edison Price Lighting Inc.

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)         7:20-bk-22614
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
      Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)          Type of account                            Last 4 digits of account
                                                                                                             number


            3.1.     Citibank                                              checking account                  0089                                  $303,481.75



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $303,481.75
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
      Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Security Deposit with Landlord                                                                                                 $46,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                    $46,000.00
            Add lines 7 through 8. Copy the total to line 81.

Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                                 page 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                           Main Document
                                                                         Pg 2 of 34
 Debtor         Edison Price Lighting Inc.                                                       Case number (If known) 7:20-bk-22614
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No.    Go to Part 4.
    Yes Fill in the information below.
 11.       Accounts receivable
           11a. 90 days old or less:                          234,903.00    -                                    0.00 = ....                 $234,903.00
                                             face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                             162,312.00    -                                   0.00 =....                   $162,312.00
                                             face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                              $397,215.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

    No.     Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
    Yes Fill in the information below.
           General description                      Date of the last            Net book value of          Valuation method used    Current value of
                                                    physical inventory          debtor's interest          for current value        debtor's interest
                                                                                (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Raw Materials
           (Approximately
           $1,900,000) and
           Finished Goods
           (approximately $400,000                                                   $2,333,274.00         Debtor's estimat               $2,333,274.00



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                            $2,333,274.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
           No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
           No
Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                           Main Document
                                                                         Pg 3 of 34
 Debtor         Edison Price Lighting Inc.                                                      Case number (If known) 7:20-bk-22614
                Name


            Yes. Book value                                     Valuation method                              Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
    Yes Fill in the information below.
           General description                                               Net book value of             Valuation method used    Current value of
                                                                             debtor's interest             for current value        debtor's interest
                                                                             (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer Equipment                                                        $100,000.00           Debtor's Estimat                  $100,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork; books,
           pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
           other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $100,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
           No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
           No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
    Yes Fill in the information below.
           General description                                               Net book value of             Valuation method used    Current value of
           Include year, make, model, and identification numbers (i.e.,      debtor's interest             for current value        debtor's interest
           VIN, HIN, or N-number)                                            (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.    2013 Ford E150 Van FFV                                             $12,609.00          KBB                                $12,609.00



Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                 Main Document
                                                                         Pg 4 of 34
 Debtor         Edison Price Lighting Inc.                                                    Case number (If known) 7:20-bk-22614
                Name

 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, floating
            homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Machinery and Equipment                                               $1,923,913.00                                      $1,923,913.00



 51.        Total of Part 8.                                                                                                     $1,936,522.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
            No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    No.     Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                         Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 2020 CINGroup - www.cincompass.com
               20-22614-rdd                    Doc 6            Filed 05/03/20 Entered 05/03/20 21:34:14                                            Main Document
                                                                             Pg 5 of 34
 Debtor           Edison Price Lighting Inc.                                                                           Case number (If known) 7:20-bk-22614
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $303,481.75

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $46,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $397,215.00

 83. Investments. Copy line 17, Part 4.                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                            $2,333,274.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $100,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                   $1,936,522.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                  $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +                            $0.00

 91. Total. Add lines 80 through 90 for each column                                                           $5,116,492.75            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $5,116,492.75




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                         page 5
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              20-22614-rdd                   Doc 6          Filed 05/03/20 Entered 05/03/20 21:34:14                                Main Document
                                                                         Pg 6 of 34
           Fill in this information to identify the case:

 Debtor name          Edison Price Lighting Inc.

                                                    SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:            DIVISION

 Case number (if known)              7:20-bk-22614
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                      Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                  Amount of claim             Value of collateral
                                                                                                                                                  that supports this
                                                                                                                      Do not deduct the value     claim
                                                                                                                      of collateral.
 2.1    Citibank, N.A.                                Describe debtor's property that is subject to a lien                 $3,667,154.00                        $0.00
        Creditor's Name


        6400 Las Colinas Blvd
        Irving, TX 75039-2900
        Creditor's mailing address                    Describe the lien
                                                      Secured Loan
                                                      Is the creditor an insider or related party?
        sawmiyeh.elahi@citi.com                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        No                                            Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                            $3,667,154.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                      0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did you    Last 4 digits of
                                                                                                               enter the related creditor?        account number for
                                                                                                                                                  this entity
         Citibank, Sd, NA
         388 Greenwich St Fl 26                                                                               Line   2.1
         New York, NY 10013-2375

         Thompson @ Knight LLP
         900 3rd Ave Fl 20                                                                                    Line   2.1
         New York, NY 10022-4883


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              20-22614-rdd                Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                       Main Document
                                                                         Pg 7 of 34
    Fill in this information to identify the case:

 Debtor name         Edison Price Lighting Inc.

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)          7:20-bk-22614
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $11,054.07
           2M LIGHTING                                                         Contingent
                                                                               Unliquidated
           4602 Perrin Crk Ste 1280                                            Disputed
           San Antonio, TX 78217-3734
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $7,231.00
           ABCO DIECASTERS                                                     Contingent
                                                                               Unliquidated
           39 Tompkins Point Rd                                                Disputed
           Newark, NJ 07114-2814
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $22,290.00
           ACUITY BRANDS LIGHTING                                              Contingent
                                                                               Unliquidated
           PO BOX 100863                                                       Disputed
           Atlanta, GA 30384
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $586.00
           AIRGAS USA                                                          Contingent
                                                                               Unliquidated
           PO BOX 734445                                                       Disputed
           Chicago, IL 60601
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes



Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com                                                       G2514
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 8 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.5      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $234.00
          ALLENDALE MACHINERY                                                Contingent
                                                                             Unliquidated
          16 Park Way                                                        Disputed
          Upper Saddle River, NJ 07458-2311
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $3,649.00
          AMERICAN ALUMINUM CO                                               Contingent
                                                                             Unliquidated
          230 Sheffield St                                                   Disputed
          Mountainside, NJ 07092-2303
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $180,730.00
          American Express credit cards                                      Contingent
                                                                             Unliquidated
          PO Box 53800                                                       Disputed
          Phoenix, AZ 85072-3800
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $310,299.68
          American Express Merchant Financing                                Contingent
                                                                             Unliquidated
          200 Vesey St                                                       Disputed
          New York, NY 10285-1000
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $6,559.00
          AMERICAN STRIP STEEL                                               Contingent
                                                                             Unliquidated
          PO BOX 824145                                                      Disputed
          Philadelphia, PA 19182
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $7,419.00
          APPALACHIAN CAST PRODUCTS                                          Contingent
                                                                             Unliquidated
          26372 Hillman Hwy                                                  Disputed
          Abingdon, VA 24210-7618
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $54,695.00
          ARCHITECTURAL LIGHTING ALLIANCE                                    Contingent
                                                                             Unliquidated
          101 Turtle Creek Blvd                                              Disputed
          Dallas, TX 75207-6807
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 9 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.12     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $24,267.00
          ARROW ELECTRONICS, INC                                             Contingent
                                                                             Unliquidated
          PO BOX 350090                                                      Disputed
          Boston, MA 02241
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $653.00
          BERNEL, INC                                                        Contingent
                                                                             Unliquidated
          1619 3rd Ave                                                       Disputed
          New York, NY 10128-3459
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,181.00
          BORO-WIDE RECYCLING                                                Contingent
                                                                             Unliquidated
          3 Railroad Pl                                                      Disputed
          Maspeth, NY 11378-2111
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $8.20
          BRIGHT FOCUS SALES                                                 Contingent
                                                                             Unliquidated
          2310 Superior Ave E Ste 210                                        Disputed
          Cleveland, OH 44114-4245
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,045.00
          BRIGHT VIEW TECHNOLOGY                                             Contingent
                                                                             Unliquidated
          4022 Stirrup Creek Dr                                              Disputed
          Durham, NC 27703-9411
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.17     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $115.00
          BUSINESS PLANS, INC                                                Contingent
                                                                             Unliquidated
          432 E Pearl St                                                     Disputed
          Miamisburg, OH 45342-2354
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $61.00
          CABLE COMPONENTS                                                   Contingent
                                                                             Unliquidated
          PO BOX 678                                                         Disputed
          Waukesha, WI 53187
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 10 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.19     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $17,699.00
          CAL LIGHTING                                                       Contingent
                                                                             Unliquidated
          4000 Executive Pkwy Ste 350                                        Disputed
          San Ramon, CA 94583-4313
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.20     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $849.00
          CANGRO INDUSTRIES                                                  Contingent
                                                                             Unliquidated
          495 Smith St                                                       Disputed
          Farmingdale, NY 11735-1106
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.21     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $16,957.00
          CARDINAL SYSTEMS, INC                                              Contingent
                                                                             Unliquidated
          250 ROUTE 61 S                                                     Disputed
          Schuylkill Haven, PA 17972
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.22     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,927.00
          CHARLES RICHTER CORP                                               Contingent
                                                                             Unliquidated
          80 Cottage St                                                      Disputed
          Wallkill, NY 12589-3128
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.23     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $803.65
          CIT                                                                Contingent
                                                                             Unliquidated
          21146 Network Pl                                                   Disputed
          Chicago, IL 60673-1211
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.24     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $21,914.00
          COMPONENT DISTRIBUTORS                                             Contingent
                                                                             Unliquidated
          PO BOX 13017                                                       Disputed
          Denver, CO 80201
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.25     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $0.00
          Corporation Counsel, City of NY                                    Contingent
                                                                            Unliquidated
          100 Church St
          New York, NY 10007-2601                                           Disputed
          Date(s) debt was incurred                                         Basis for the claim:

          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 11 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.26     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $5,962.00
          CSA GROUP                                                          Contingent
                                                                             Unliquidated
          PO BOX 74008295                                                    Disputed
          Chicago, IL 60674
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.27     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $630.00
          CURTIS STOUT                                                       Contingent
                                                                             Unliquidated
          2400 Cantrell Rd Ste 100                                           Disputed
          Little Rock, AR 72202-2133
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.28     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $5,027.00
          DAYLIGHT TRANSPORTATION`                                           Contingent
                                                                             Unliquidated
          PO BOX 93155                                                       Disputed
          Long Beach, CA 90809
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.29     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $11,923.00
          DEAVER INDUSTRIES                                                  Contingent
                                                                             Unliquidated
          3120 Morgan Rd                                                     Disputed
          Bessemer, AL 35022-6454
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.30     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $407.00
          DGI SUPPLY                                                         Contingent
                                                                             Unliquidated
          4830 Solutions Ctr                                                 Disputed
          Chicago, IL 60677-4008
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.31     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $813.00
          DIGI-KEY CORP.                                                     Contingent
                                                                             Unliquidated
          PO BOX 250                                                         Disputed
          Thief River Falls, MN 56701
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.32     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,144.00
          DIVERSIFIED                                                        Contingent
                                                                             Unliquidated
          1 Ivybrook Blvd Ste 100                                            Disputed
          Warminster, PA 18974-1772
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 12 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.33     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $113.00
          DIVERSIFIED NEW JERSEY                                             Contingent
                                                                             Unliquidated
          55 LANE Rd Ste 360                                                 Disputed
          Fairfield, NJ 07004
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.34     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $14,632.00
          EGI ASSOCIATES                                                     Contingent
                                                                             Unliquidated
          417 Minuet Ln Ste A                                                Disputed
          Charlotte, NC 28217-2702
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.35     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $16,072.00
          ELECTRIC LIGHTING AGENCIES                                         Contingent
                                                                             Unliquidated
          326 E 25th St                                                      Disputed
          New York, NY 10010-3141
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.36     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $300,000.00
          Elite Lighting                                                     Contingent
                                                                            Unliquidated
          1530 Church Rd
          Montebello, CA 90640-6502                                         Disputed
          Date(s) debt was incurred                                         Basis for the claim:   Downpayment for postential purchase
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.37     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $385.00
          EMERGENCY RESPONSE TECH'S                                          Contingent
                                                                             Unliquidated
          PO BOX 2175                                                        Disputed
          Great Neck, NY 11022
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.38     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $5,097.00
          ENTERPRISE LIGHTING SALES                                          Contingent
                                                                             Unliquidated
          20 W 36th St                                                       Disputed
          New York, NY 10018-8005
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.39     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $10,950.00
          EPLUS TECHNOLOGY                                                   Contingent
                                                                             Unliquidated
          PO BOX 404398                                                      Disputed
          Atlanta, GA 30384
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 13 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.40     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $10,832.00
          EQUITABLE STEEL CORP                                               Contingent
                                                                             Unliquidated
          4044 Park Ave                                                      Disputed
          Bronx, NY 10457-7330
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.41     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,996.00
          ERG LIGHTING                                                       Contingent
                                                                             Unliquidated
          2601 Wayne St                                                      Disputed
          Endicott, NY 13760-3272
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.42     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $5,013.00
          ERLIN STEEL                                                        Contingent
                                                                             Unliquidated
          857 N Richmond Ave                                                 Disputed
          Lindenhurst, NY 11757-3008
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.43     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         unknown
          ERP LED, LLC                                                       Contingent
                                                                             Unliquidated
          893 Patriot Dr Ste E                                               Disputed
          Moorpark, CA 93021-3357
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.44     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $7,150.00
          ESQUIRE WIRE, INC                                                  Contingent
                                                                             Unliquidated
          2624 Madison St                                                    Disputed
          Clarksville, TN 37043-5498
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.45     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $28,713.00
          ETC, INC                                                           Contingent
                                                                             Unliquidated
          PO BOX 628308                                                     Disputed
          Middleton, WI 53562
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.46     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,367.00
          EUTRAC CORPORATION                                                 Contingent
                                                                             Unliquidated
          PO BOX 1080                                                        Disputed
          Highland, NY 12528
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 14 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.47     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $180,730.00
          Everest Funding                                                    Contingent
                                                                             Unliquidated
          8200 NW 52nd Ter Fl 2                                             Disputed
          Doral, FL 33166-7852
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.48     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $24,544.92
          FEDERAL EXPRESS                                                    Contingent
                                                                             Unliquidated
          PO BOX 371461                                                      Disputed
          Pittsburgh, PA 15250
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.49     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $24,544.00
          FEDERAL EXPRESS                                                    Contingent
                                                                             Unliquidated
          PO BOX 371461                                                      Disputed
          Pittsburgh, PA 15250
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.50     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $1,160.00
          FEDEX FREIGHT                                                      Contingent
                                                                             Unliquidated
          PO BOX 223125                                                      Disputed
          Pittsburgh, PA 15251
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.51     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $938.00
          FIRST UNUM LIFE INSURANCE                                          Contingent
                                                                             Unliquidated
          PO BOX 406927                                                      Disputed
          Atlanta, GA 30384
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.52     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $2,144.00
          FIXTUREWORKS                                                       Contingent
                                                                             Unliquidated
          33792 Doreka                                                       Disputed
          Fraser, MI 48026-3430
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.53     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $4,395.00
          FOREMOST MFG.                                                      Contingent
                                                                             Unliquidated
          941 Ball Ave                                                       Disputed
          Union, NJ 07083-8729
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 15 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.54     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $18,522.00
          FUTURE ELECTRONICS                                                 Contingent
                                                                             Unliquidated
          3255 Paysphere Cir                                                 Disputed
          Chicago, IL 60674-0032
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.55     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $214.00
          GARVIN INDUSTRIES                                                  Contingent
                                                                             Unliquidated
          3700 Sandra St                                                     Disputed
          Franklin Park, IL 60131-1114
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.56     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,000.00
          GENERAL GALVANIZING                                                Contingent
                                                                             Unliquidated
          652 Whittier St                                                    Disputed
          Bronx, NY 10474-6121
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.57     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $449.00
          GENERAL SECURITY                                                   Contingent
                                                                             Unliquidated
          100 Fairchild Ave                                                  Disputed
          Plainview, NY 11803-1710
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.58     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $4,261.00
          Georgia Dept. of Revenue                                           Contingent
                                                                             Unliquidated
          PO Box 105685                                                     Disputed
          Atlanta, GA 30348-5685
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.59     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,855.00
          GLOBAL SOURCING                                                    Contingent
                                                                             Unliquidated
          150 E 52nd St                                                      Disputed
          New York, NY 10022-6017
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.60     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,351.00
          GRAYBAR ELECTRIC                                                   Contingent
                                                                             Unliquidated
          PO BOX 414396                                                      Disputed
          Boston, MA 02108
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 9 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 16 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.61     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $427.00
          GRIPLOCK SYSTEMS                                                   Contingent
                                                                             Unliquidated
          1029 CINDY LN                                                      Disputed
          Carpinteria, CA 93013
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.62     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $5,646.00
          HADCO METAL TRADING                                                Contingent
                                                                             Unliquidated
          555 State Rd                                                       Disputed
          Bensalem, PA 19020-7704
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.63     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $5,646.00
          Hartin Paint                                                       Contingent
                                                                             Unliquidated
          PO Box 116                                                         Disputed
          Carlstadt, NJ 07072
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.64     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $9,506.00
          HATCH TRANSFORMERS. INC                                            Contingent
                                                                             Unliquidated
          7021 WOODLAND CENTER BLVD                                          Disputed
          Tampa, FL 33601
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.65     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $9,912.00
          HYGRADE                                                            Contingent
                                                                             Unliquidated
          30 Warsoff Pl                                                      Disputed
          Brooklyn, NY 11205-1638
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.66     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,160.00
          IDAH0 LIGHTING SOLUTIONS                                           Contingent
                                                                             Unliquidated
          216 SW 5th Ave Ste 110                                             Disputed
          Meridian, ID 83642
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.67     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $190.00
          INDUSTRIAL RIVET & FASTENER                                        Contingent
                                                                             Unliquidated
          200 Paris Ave                                                      Disputed
          Northvale, NJ 07647-2205
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 17 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.68     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $1,406,398.97
          Internal Revenue Service                                           Contingent
                                                                             Unliquidated
          PO Box 7346                                                        Disputed
          Philadelphia, PA 19101-7346
                                                                            Basis for the claim:   Payroll Taxes owed
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.69     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $502.00
          IOTA ENGINEERING                                                   Contingent
                                                                             Unliquidated
          PO BOX 100863                                                      Disputed
          Atlanta, GA 30384
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.70     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $502.92
          IOTA ENGINEERING                                                   Contingent
                                                                             Unliquidated
          PO BOX 100863                                                      Disputed
          Atlanta, GA 30384
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.71     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $3,160.00
          JACQUESLUX                                                         Contingent
                                                                             Unliquidated
          24 W 268 HEMLOCK Ln                                                Disputed
          Naperville, IL 60540
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.72     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $3,160.00
          KING LIGHTING                                                      Contingent
                                                                             Unliquidated
          26 Spiral Dr                                                       Disputed
          Florence, KY 41042-1300
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.73     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $194,232.90
          Knight Funding                                                     Contingent
                                                                             Unliquidated
          110 SE 6th St                                                     Disputed
          Fort Lauderdale, FL 33301-5000
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.74     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $19,754.00
          LEED HIMMEL INDUSTRIES                                             Contingent
                                                                             Unliquidated
          75 Leeder Hill Dr # D                                              Disputed
          Hamden, CT 06517-2731
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 18 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.75     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $5,419.00
          LEGACY LIGHTING                                                    Contingent
                                                                             Unliquidated
          PO BOX 160638                                                      Disputed
          Austin, TX 78716
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.76     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $23.00
          LEGAL SHIELD                                                       Contingent
                                                                             Unliquidated
          PO BOX 2629                                                        Disputed
          Ada, OK 74821
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.77     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $130.00
          LEVITON MANUFACTURING                                              Contingent
                                                                             Unliquidated
          PO BOX 416484                                                      Disputed
          Boston, MA 02241
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.78     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,546.00
          LIGHT SOURCE OF INDIANA                                            Contingent
                                                                             Unliquidated
          8719 Castle Park Dr                                                Disputed
          Indianapolis, IN 46256-1272
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.79     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $655.00
          LIGHTING & ELECTRICAL ASSOCS                                       Contingent
                                                                             Unliquidated
          225 Ship Dr                                                        Disputed
          Baton Rouge, LA 70806-4627
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.80     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $19,788.00
          LIGHTING AFFILIATES                                                Contingent
                                                                             Unliquidated
          1200 Cromwell Ave                                                  Disputed
          Rocky Hill, CT 06067-3409
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.81     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $4,065.00
          LIGHTING DYNAMICS                                                  Contingent
                                                                             Unliquidated
          7835 W Commercial Blvd                                             Disputed
          Tamarac, FL 33351-4353
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 12 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 19 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.82     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $38,050.00
          LIGHTING ENVIRONMENTS                                              Contingent
                                                                             Unliquidated
          553 Rest Ave                                                       Disputed
          Catonsville, MD 21228-4740
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.83     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $5,072.00
          LIGHTING SOLUTIONS                                                 Contingent
                                                                             Unliquidated
          1250 SW STATE St Ste D                                             Disputed
          Ankeny, IA 50021
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.84     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $5,272.00
          LIGHTING SOLUTIONS, INC                                            Contingent
                                                                             Unliquidated
          PO BOX 430034                                                      Disputed
          Birmingham, AL 35243
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.85     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $501.00
          LIGHTRIX                                                           Contingent
                                                                             Unliquidated
          PO Box 29170                                                       Disputed
          Portland, OR 97086
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.86     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $280.00
          LINDENMEYR MUNROE                                                  Contingent
                                                                             Unliquidated
          PO BOX 416297                                                      Disputed
          Boston, MA 02241
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.87     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,292.00
          LOVELL SAFETY                                                      Contingent
                                                                             Unliquidated
          110 William St Fl 12                                               Disputed
          New York, NY 10038-3935
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.88     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,851.00
          LUMA SALES                                                         Contingent
                                                                             Unliquidated
          5200 12th Ave E                                                    Disputed
          Shakopee, MN 55379-1948
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 13 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 20 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.89     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $11,232.00
          LUTRON ELECTRONICS CO                                              Contingent
                                                                             Unliquidated
          PO BOX 643782                                                      Disputed
          Pittsburgh, PA 15264
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.90     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,763.00
          MANUFACTURERS CORRUGATED                                           Contingent
                                                                             Unliquidated
          58-20 57th St                                                      Disputed
          Maspeth, NY 11378
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.91     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $4,795.00
          MCMASTER-CARR                                                      Contingent
                                                                             Unliquidated
          PO BOX 7690                                                        Disputed
          Chicago, IL 60680
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.92     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $6,827.49
          MERCER ZIMMERMAN                                                   Contingent
                                                                             Unliquidated
          8981 Bond St                                                       Disputed
          Overland Park, KS 66214-1745
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.93     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $4,687.00
          METALMASTERS                                                       Contingent
                                                                             Unliquidated
          2090 5th Ave                                                       Disputed
          Ronkonkoma, NY 11779-6958
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.94     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $130.00
          MINOLTA BUSINESS                                                   Contingent
                                                                             Unliquidated
          PO BOX 642333                                                      Disputed
          Pittsburgh, PA 15264
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.95     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $130.00
          MINOLTA BUSINESS                                                   Contingent
                                                                             Unliquidated
          PO BOX 642333                                                      Disputed
          Pittsburgh, PA 15264
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 14 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 21 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.96     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $815.00
          MONTANA MANUFACTURERS REPS                                         Contingent
                                                                             Unliquidated
          5429 Summer Stone Ave                                              Disputed
          Billings, MT 59106-1238
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.97     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,936.00
          MOUSER ELECTRONICS                                                 Contingent
                                                                             Unliquidated
          PO Box 99319                                                       Disputed
          Fort Worth, TX 76199-0319
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.98     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $926.00
          MSC INDUSTRIAL                                                     Contingent
                                                                             Unliquidated
          PO BOX 953635                                                      Disputed
          Saint Louis, MO 63101
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.99     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $9,198.00
          NEW PENN MOTOR EXPRESS                                             Contingent
                                                                             Unliquidated
          24801 Network Pl                                                   Disputed
          Chicago, IL 60673-1248
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.100    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $11,710.00
          New York State Insurance Fund                                      Contingent
                                                                             Unliquidated
          PO Box 66699                                                       Disputed
          Albany, NY 12206-6699
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      8261                         Is the claim subject to offset?   No  Yes
 3.101    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $21,850.00
          NMB TECHNOLOGIES CORP                                              Contingent
                                                                             Unliquidated
          39830 Grand River Ave                                              Disputed
          Novi, MI 48375-2140
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      5273                         Is the claim subject to offset?   No  Yes
 3.102    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $343.00
          NORDIC ALUMINUM                                                    Contingent
                                                                             Unliquidated
          1075 Old Norcross Rd                                               Disputed
          Lawrenceville, GA 30046-3302
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 15 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 22 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.103    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,676.00
          NORDSON CORPORATION                                                Contingent
                                                                             Unliquidated
          PO BOX 802586                                                      Disputed
          Chicago, IL 60680
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.104    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         unknown
          NYC Water Board                                                    Contingent
                                                                             Unliquidated
          P.O. Box 11863                                                     Disputed
          Newark, NJ 07101-8163
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.105    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $56,250.00
          NYS Dept of Labor                                                  Contingent
                                                                             Unliquidated
          215 W 125th St Fl 6                                               Disputed
          New York, NY 10027-4471
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.106    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $64,000.00
          NYS Dept of Tax and Finance                                        Contingent
                                                                             Unliquidated
          Bankruptcy Section                                                Disputed
          Albany, NY 12205
          Date(s) debt was incurred
                                                                            Basis for the claim:   Tax Debt
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.107    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $9,185.00
          NYS Dept of Taxation                                               Contingent
                                                                             Unliquidated
          950 Evergreen Ave                                                 Disputed
          Bronx, NY 10473-4507
          Date(s) debt was incurred
                                                                            Basis for the claim:   Unemployment Tax
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.108    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         unknown
          NYS Dept of Taxation                                               Contingent
                                                                             Unliquidated
          W A Harriman Campus Bldg 9                                         Disputed
          Albany, NY 12201
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.109    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,170.00
          OAKWOOD PACKAGING CO                                               Contingent
                                                                             Unliquidated
          937 KINDERKAMACK Rd                                                Disputed
          River Edge, NJ 07661
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 16 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 23 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.110    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $0.00
          OMNILITE                                                           Contingent
                                                                             Unliquidated
          PO BOX 949                                                         Disputed
          Burlington, MA 01803
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.111    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $3,697.00
          ONE SOURCE LIGHTING & DESIGN                                       Contingent
                                                                             Unliquidated
          609 Brown St                                                       Disputed
          Vine Grove, KY 40175-1122
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.112    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $3,610.00
          OSRAM SYLVANIA                                                     Contingent
                                                                             Unliquidated
          PO BOX 2114                                                        Disputed
          Carol Stream, IL 60132
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.113    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $4,280.00
          PACIFIC LIGHTING SYSTEMS                                           Contingent
                                                                             Unliquidated
          6004 S 190th St # 203                                              Disputed
          Kent, WA 98032-2130
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.114    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,175.00
          PAYPRO CORPORATION                                                 Contingent
                                                                             Unliquidated
          210 Marcus Blvd                                                    Disputed
          Hauppauge, NY 11788-3701
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.115    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,835.00
          PENDANT SYSTEMS                                                    Contingent
                                                                             Unliquidated
          PO Box 371                                                         Disputed
          Bensalem, PA 19020-0371
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.116    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $12,131.00
          PETRO HEATING OIL                                                  Contingent
                                                                             Unliquidated
          14 53rd St Ste 418                                                 Disputed
          Brooklyn, NY 11232-2608
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 17 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 24 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.117    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $857.00
          PG ENLIGHTEN                                                       Contingent
                                                                             Unliquidated
          500 Quail Ridge Dr                                                 Disputed
          Westmont, IL 60559-6154
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.118    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $400.00
          PREMIER LIGHTING & CONTROL                                         Contingent
                                                                             Unliquidated
          539 Clemson Rd Ste A                                               Disputed
          Columbia, SC 29229-4307
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.119    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,784.00
          PRO-TECH LIGHTING                                                  Contingent
                                                                             Unliquidated
          1695 E Maple Rd                                                    Disputed
          Troy, MI 48083-4208
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.120    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $10,951.00
          PUTTERMAN SCHARCK                                                  Contingent
                                                                             Unliquidated
          10855 Tanner Rd                                                    Disputed
          Houston, TX 77041-7103
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.121    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,441.50
          Q-TRAN INC                                                         Contingent
                                                                             Unliquidated
          14 53rd St Ste 418                                                 Disputed
          Brooklyn, NY 11232-2608
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.122    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $377.00
          QUALITY LIGHTING SOLUTIONS                                         Contingent
                                                                             Unliquidated
          5725 Oleander Dr Ste D1                                            Disputed
          Wilmington, NC 28403-4746
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.123    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $448.00
          QUALITY LIGHTING SYSTEMS                                           Contingent
                                                                             Unliquidated
          250 Commerce Blvd                                                  Disputed
          Liverpool, NY 13088-4509
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 18 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 25 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.124    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $4,142.00
          QUANTUM LIGHTING GROUP                                             Contingent
                                                                             Unliquidated
          4074 S 300 W                                                       Disputed
          Salt Lake City, UT 84107-1411
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.125    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $111.76
          QUILL                                                              Contingent
                                                                             Unliquidated
          PO BOX 37600                                                       Disputed
          Philadelphia, PA 19101
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.126    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $2,587.35
          R.C. LURIE COMPANY                                                 Contingent
                                                                             Unliquidated
          1122 N 7th St                                                      Disputed
          Phoenix, AZ 85006-2781
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.127    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $773.00
          RAPID MEDICAL                                                      Contingent
                                                                             Unliquidated
          3316 Broadway                                                      Disputed
          Astoria, NY 11106-1806
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.128    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $3,132.00
          RELIABLE SPRING                                                    Contingent
                                                                             Unliquidated
          PO BOX 1952                                                        Disputed
          Bristol, CT 06011
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.129    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $198,647.70
          Reliant Funding                                                    Contingent
                                                                             Unliquidated
          9540 Towne Centre Dr Ste 200                                      Disputed
          San Diego, CA 92121-1996
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.130    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $8,065.00
          RISE & SHINE LIGHTING                                              Contingent
                                                                             Unliquidated
          3330 W Hacienda Ave Ste 406                                        Disputed
          Las Vegas, NV 89118-1719
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 26 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.131    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,080.00
          SAFEGUARD BUSINESS                                                 Contingent
                                                                             Unliquidated
          PO BOX 88043                                                       Disputed
          Chicago, IL 60680
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.132    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,435.00
          SAFETY FIRE SPRINKLERS                                             Contingent
                                                                             Unliquidated
          1070 38th St                                                       Disputed
          Brooklyn, NY 11219-1011
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.133    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $221.00
          SAN DIEGO LIGHTING ASSOCS                                          Contingent
                                                                             Unliquidated
          5625 Ruffin Rd Ste 100                                             Disputed
          San Diego, CA 92123-6392
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.134    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $12,930.00
          SCHWEITZER & CROSSON                                               Contingent
                                                                             Unliquidated
          460 Caredean Dr                                                    Disputed
          Horsham, PA 19044-1315
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.135    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $12,930.00
          SENSATA TECHNOLOGIES                                               Contingent
                                                                             Unliquidated
          PO BOX 100139                                                      Disputed
          Atlanta, GA 30384
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.136    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,802.00
          SHERWIN WILLIAMS                                                   Contingent
                                                                             Unliquidated
          6 Curie Ave                                                        Disputed
          Wallington, NJ 07057-2233
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.137    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $6,198.00
          SOUTHERN LIGHTING SOURCE                                           Contingent
                                                                             Unliquidated
          800 Battery Ave SE Ste 410                                         Disputed
          Atlanta, GA 30339-5108
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 20 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 27 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.138    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $11,016.00
          SOUTHINGTON TOOL & MFG.                                            Contingent
                                                                             Unliquidated
          PO BOX 595                                                         Disputed
          Southington, CT 06489
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.139    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $36,406.00
          SPECIFIED LIGHTING SALES                                           Contingent
                                                                             Unliquidated
          4700 140th Ave N Ste 101                                           Disputed
          Clearwater Beach, FL 33762-3847
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.140    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $872.00
          SPECTRUM LIGHTING                                                  Contingent
                                                                             Unliquidated
          N8W22520 JOHNSON Dr Unit E                                         Disputed
          Waukesha, WI 53186
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.141    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $288.00
          STANDARD PEST MANAGEMENT                                           Contingent
                                                                             Unliquidated
          2580 Steinway St                                                   Disputed
          Long Island City, NY 11103-3773
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.142    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $368.00
          STRATUS TECHNOLOGIES                                               Contingent
                                                                             Unliquidated
          10 Beaumont Rd                                                     Disputed
          Wallingford, CT 06492-2455
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.143    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,429.00
          SUNBURST DESIGNS                                                   Contingent
                                                                             Unliquidated
          PO BOX 31209                                                       Disputed
          Honolulu, HI 96820
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.144    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $6,996.00
          SUPPLYONE NEW YORK                                                 Contingent
                                                                             Unliquidated
          PO BOX 828995                                                      Disputed
          Philadelphia, PA 19182
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 21 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 28 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.145    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $2,995.00
          SWIFT GLASS COMPANY                                                Contingent
                                                                             Unliquidated
          131 22nd St                                                        Disputed
          Elmira, NY 14903-1329
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.146    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $100.00
          TE CONNECTIVITY CORP                                               Contingent
                                                                             Unliquidated
          24627 Network Pl                                                   Disputed
          Chicago, IL 60673-1246
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.147    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $332.00
          THE LIGHTING AGENCY                                                Contingent
                                                                             Unliquidated
          PO BOX 11246                                                       Disputed
          Denver, CO 80211
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.148    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $264.00
          THOMAS RESEARCH                                                    Contingent
                                                                             Unliquidated
          701 Brooks Ave S                                                   Disputed
          Thief River Falls, MN 56701-2757
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.149    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $9,232.00
          TOTAL LIGHTING CONCEPTS                                            Contingent
                                                                             Unliquidated
          733 E San Bernardino Rd                                            Disputed
          Covina, CA 91723-1415
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.150    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        unknown
          TRI-STATE ALUMINUM                                                 Contingent
                                                                             Unliquidated
          PO Box 150473                                                      Disputed
          Belle Mead, NJ 08502
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      1227                         Is the claim subject to offset?   No  Yes
 3.151    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $3,743.00
          U-LINE                                                             Contingent
                                                                             Unliquidated
          PO Box 88741                                                       Disputed
          Chicago, IL 60680
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 29 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.152    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $4,860.00
          UL VERIFICATION SERVICES                                           Contingent
                                                                             Unliquidated
          62045 COLLECTIONS CENTER DR                                        Disputed
          Chicago, IL 60601
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.153    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $11,025.00
          UNDERWRITERS LABS                                                  Contingent
                                                                             Unliquidated
          75 Remittance Dr Dept 1524                                         Disputed
          Chicago, IL 60675-1524
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.154    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $321.00
          UNEEDA BOLT & SCREW                                                Contingent
                                                                             Unliquidated
          10 Capital Dr                                                      Disputed
          Moonachie, NJ 07074-1407
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.155    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $1,044,287.00
          United Development Venture, LLC                                    Contingent
                                                                             Unliquidated
          1125-15 Northern Blvd # 2                                         Disputed
          Corona, NY 11368
          Date(s) debt was incurred
                                                                            Basis for the claim:   Landlord for Premises, 41-10 22nd St.
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.156    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $14,759.00
          UNIVERSAL LTG TECHNOLOGIES                                         Contingent
                                                                             Unliquidated
          PO Box 71209                                                      Disputed
          Charlotte, NC 28201
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.157    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $2,091.00
          VARIFLEX CORPORATION                                               Contingent
                                                                             Unliquidated
          512 W Court St                                                     Disputed
          Rome, NY 13440-4010
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.158    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $566.00
          VISIBLE LIGHT INC                                                  Contingent
                                                                             Unliquidated
          24 Stickney Ter Ste 6                                              Disputed
          Hampton, NH 03842-4902
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                     Main Document
                                                                         Pg 30 of 34
 Debtor      Edison Price Lighting Inc.                                                               Case number (if known)           7:20-bk-22614
             Name

 3.159    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $140.00
          WAGEWORKS                                                          Contingent
                                                                             Unliquidated
          PO BOX 8363                                                        Disputed
          Pasadena, CA 91109
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.160    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $91.00
          WATERLOGIC USA                                                     Contingent
                                                                             Unliquidated
          PO BOX 676002                                                      Disputed
          Dallas, TX 75267
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.161    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.          $156.00
          WCA SERVICES`                                                      Contingent
                                                                             Unliquidated
          PO BOX 496                                                         Disputed
          Island Heights, NJ 08732
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.162    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $2,900.00
          WILGER LIAISON CO                                                  Contingent
                                                                             Unliquidated
          5654 Sarah Ave                                                    Disputed
          Sarasota, FL 34233-3444
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.163    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,277.00
          WILLIAMSBURG METAL SPINNIJNG                                       Contingent
                                                                             Unliquidated
          PO BOX 70279                                                       Disputed
          Staten Island, NY 10307
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.164    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $1,277.00
          WILSON TOOL                                                        Contingent
          CM# 9676                                                           Unliquidated
          PO BOX 70870                                                       Disputed
          Saint Paul, MN 55101
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes
 3.165    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.        $10,157.00
          XICATO, INC                                                        Contingent
                                                                             Unliquidated
          101 Daggett Dr                                                     Disputed
          San Jose, CA 95134-2110
                                                                            Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                   Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 24 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
              20-22614-rdd                Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                                      Main Document
                                                                         Pg 31 of 34
 Debtor       Edison Price Lighting Inc.                                                              Case number (if known)            7:20-bk-22614
              Name

 3.166     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.               $4,204.00
           YRC FREIGHT                                                       Contingent
                                                                             Unliquidated
           PO BOX 13573                                                      Disputed
           Newark, NJ 07188
                                                                            Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                  Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                  On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                     related creditor (if any) listed?              account number, if
                                                                                                                                                    any
 4.1       Gaynor Page LLP
           11620 Wilshire Blvd Fl 9                                                                  Line      3.36
           Los Angeles, CA 90025-6820
                                                                                                             Not listed. Explain

 4.2       United States Attorney's Office
           300 Quarropas St Ofc                                                                      Line      3.68
           White Plains, NY 10601-4140
                                                                                                             Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                         0.00
 5b. Total claims from Part 2                                                                            5b.     +    $                 4,820,519.11
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                    4,820,519.11




Official Form 206 E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 25 of 25
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                        Main Document
                                                                         Pg 32 of 34
          Fill in this information to identify the case:

 Debtor name        Edison Price Lighting Inc.

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)        7:20-bk-22614
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
    Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal      Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                     $463 per
             lease is for and the nature of                 month-terminates in 4
             the debtor's interest                          years

                 State the term remaining
                                                                                        CIT Bank
               List the contract number of                                              PO Box 55059
                any government contract                                                 Jacksonville, FL 32099


 2.2.        State what the contract or                     $1,221 per
             lease is for and the nature of                 month-terminates in
             the debtor's interest                          2.5 years

                 State the term remaining
                                                                                        CNC Leasing #2
               List the contract number of                                              2900 Challenger Pl
                any government contract                                                 Oxnard, CA 93030-7288


 2.3.        State what the contract or                     capitalized lease
             lease is for and the nature of
             the debtor's interest

                 State the term remaining
                                                                                        DDI Capital
               List the contract number of                                              221 Sommer3ville Rd
                any government contract                                                 Bedminster, NJ 07921


 2.4.        State what the contract or                     $1,339 per
             lease is for and the nature of                 month-terminates in 4
             the debtor's interest                          years

                 State the term remaining
                                                                                        Key Equipment
               List the contract number of                                              PO Box 20391
                any government contract                                                 Houston, TX 77225




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                      Main Document
                                                                         Pg 33 of 34
 Debtor 1 Edison Price Lighting Inc.                                                            Case number (if known)   7:20-bk-22614
             First Name               Middle Name                Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                     Terminates Oct.
             lease is for and the nature of                 2020-$1,568 per month
             the debtor's interest

                 State the term remaining
                                                                                        Sterling
               List the contract number of                                              400 Rella Blvd
                any government contract                                                 Montebello, NY 10901-4241


 2.6.        State what the contract or                     $924 per
             lease is for and the nature of                 month-terminates May
             the debtor's interest                          2021

                 State the term remaining                                               TIAA Bank
                                                                                        PO Box 911608
               List the contract number of                                              Denver, CO 80291-1608
                any government contract


 2.7.        State what the contract or                     $739 per
             lease is for and the nature of                 month-terminates in
             the debtor's interest                          2.5 years

                 State the term remaining
                                                                                        TIAA Bank #2
               List the contract number of                                              PO Box 911608
                any government contract                                                 Denver, CO 80291


 2.8.        State what the contract or                     $1,214 per
             lease is for and the nature of                 month-terminates May
             the debtor's interest                          2021

                 State the term remaining
                                                                                        TIAA#2
               List the contract number of                                              PO Box 911608
                any government contract                                                 Denver, CO 80291-1608


 2.9.        State what the contract or                     Lease of Space entered
             lease is for and the nature of                 into August 1, 1994
             the debtor's interest

                 State the term remaining
                                                                                        United Development Venture, LLC
               List the contract number of                                              1125-15 Northern Blvd # 2
                any government contract                                                 Corona, NY 11368




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 2
Software Copyright (c) 2020 CINGroup - www.cincompass.com
             20-22614-rdd                 Doc 6             Filed 05/03/20 Entered 05/03/20 21:34:14                  Main Document
                                                                         Pg 34 of 34
           Fill in this information to identify the case:

 Debtor name        Edison Price Lighting Inc.

                                                   SOUTHERN DISTRICT OF NEW YORK, WHITE PLAINS
 United States Bankruptcy Court for the:           DIVISION

 Case number (if known)        7:20-bk-22614
                                                                                                                               Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
      Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
      creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                    Name                            Check all schedules
                                                                                                                                 that apply:
     2.1     Emma Price                       3612 36th Ave                                      Citibank, N.A.                  D          2.1
                                              Astoria, NY 11106-1334                                                              E/F
                                                                                                                                 G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 2020 CINGroup - www.cincompass.com
